

Exhibit 10.1
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND OTHER
LOAN DOCUMENTS (this “Amendment”), dated as of June 16, 2017, by and among
CYRUSONE LP, a Maryland limited partnership (“Borrower”), CYRUSONE INC., a
Maryland corporation (“REIT”), CYRUSONE GP, a Maryland statutory trust (“General
Partner”), CYRUSONE LLC, a Delaware limited liability company (“LLC”), CYRUSONE
TRS INC., a Delaware corporation (“TRS”), CYRUSONE FOREIGN HOLDINGS LLC, a
Delaware limited liability company (“Foreign Holdings”), CYRUSONE FINANCE CORP.,
a Maryland corporation (“Finance”), CERVALIS HOLDINGS LLC, a Delaware limited
liability company (“Cervalis Holdings”), CERVALIS LLC, a Delaware limited
liability company (“Cervalis”), CYRUSONE-NJ LLC, a Delaware limited liability
company (“CyrusOne-NJ”), CYRUSONE-NC LLC, a Delaware limited liability company
(“CyrusOne-NC”; REIT, General Partner, LLC, TRS, Foreign Holdings, Finance,
Cervalis Holdings, Cervalis, CyrusOne-NJ and CyrusOne-NC are sometimes
hereinafter referred to individually as “Guarantor” and collectively as
“Guarantors”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), CAPITAL ONE, NATIONAL
ASSOCIATION (“New Lender”), and the other Lenders party hereto (collectively,
with New Lender, the “Lenders”), and KeyBank as Agent for itself and the other
Lenders from time to time party to the Credit Agreement (as hereinafter defined)
(KeyBank, in its capacity as Agent, is hereinafter referred to as “Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, Agent and the Lenders (other than New Lender) are parties
to that certain Second Amended and Restated Credit Agreement dated as of
November 21, 2016 (as the same may be varied, extended, supplemented,
consolidated, replaced, increased, renewed, modified or amended from time to
time, the “Credit Agreement”);
WHEREAS, certain of the Guarantors executed and delivered to Agent and the
Lenders that certain Second Amended and Restated Guaranty dated as of November
21, 2016 (as the same may be varied, extended, supplemented, consolidated,
replaced, increased, renewed, modified or amended from time to time, the
“Guaranty”);
WHEREAS, CyrusOne-NJ and CyrusOne-NC have become a party to the Guaranty
pursuant to that certain Joinder Agreement dated March 17, 2017; and
WHEREAS, the Borrower and the Guarantors have requested that the Agent and the
Lenders make certain modifications to the Credit Agreement and Agent and the
undersigned Lenders have consented to such modifications, subject to the
execution and delivery of this Amendment.
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:




--------------------------------------------------------------------------------




1.Definitions. Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.
2.    Modifications of the Credit Agreement. The Borrower, Agent and the Lenders
do hereby modify and amend the Credit Agreement as follows:
(a)    By deleting the amount “$1,850,000,000” appearing in the second “WHEREAS”
paragraph on page 1 of the Credit Agreement, and inserting in lieu thereof the
amount “$2,300,000,000".
(b)    By deleting in their entirety the definitions of “Commitment Increase”,
“Controlled Joint Venture”, “Material Subsidiary”, “Revolving Credit Loan or
Loans”, “Senior Notes”, “Senior Notes Documents”, “Senior Notes Indenture”,
“Term Loan A or Term Loans A”, “Total Commitment”, “Total Revolving Credit
Commitment”, “Total Term Loan A Commitment”, and “Unencumbered Net Operating
Income” appearing in §1.1 of the Credit Agreement, and inserting in lieu thereof
the following:
“Commitment Increase. An increase in the Total Revolving Credit Commitment,
Total Term Loan A Commitment and/or Total Term Loan B Commitment to an aggregate
Total Commitment of not more than $2,300,000,000.00 pursuant to §2.11.
Controlled Joint Venture. Any Person that is not a Wholly Owned Subsidiary of
Borrower in which the Borrower or any of its Wholly Owned Subsidiaries (i) holds
at least fifty percent (50%) of the economic and voting interests of such
Person, (ii) is the sole general partner or managing member, as applicable, of
such Person, (iii) controls day-to-day management and operational decisions of
the assets of such Person, (iv) controls all material decisions of such Person,
including without limitation the operations, investments, financing,
refinancing, encumbrancing and disposition of the assets of such Person
(provided that the Borrower or any of its Wholly Owned Subsidiaries shall be
deemed to control all material decisions of such Person if the Borrower or such
Wholly Owned Subsidiary has, in the event of a disagreement regarding any
material decisions (including any of the foregoing matters), the right and
ability to exercise either (A) a buy-sell right with respect to the ownership
interests in the joint venture or (B) a right to offer for sale the assets of
the joint venture, and pursuant to the exercise of either such right cause such
assets to be fully owned or ground leased directly by the Borrower or a Wholly
Owned Subsidiary of Borrower or sold for cash at a price reasonably satisfactory
to the Borrower, provided further that to the extent Borrower is relying upon a
buy-sell right or offer to sell right pursuant to this clause (iv) to be deemed
to have control over all material decisions of such Person, (1) the applicable
joint venture agreement shall provide that any buy-sell or sale process must be
consummated within one hundred twenty (120) days of the exercise thereof and (2)
there shall be no restriction, lock-out or other limitation on when such
buy-sell or sale process can be invoked or exercised, (v) is not subject to any
contractual provision or agreement with the holder of the balance of the
interests in such Person that provides such holder with the right (x) to change
or replace management of such Person (other than as a result of fraud or willful
misconduct by the Borrower or its applicable Wholly Owned Subsidiary that is
acting as the general partner or managing member of such Person), (y) to obtain
additional consent or approval rights, or (z) to acquire the direct or indirect
interest of Borrower in


2

--------------------------------------------------------------------------------




such Person upon non-payment of any distributions to it or other default by
Borrower or such other Wholly Owned Subsidiary of Borrower, and (vi) no event
has occurred which would permit the holder of the balance of the interests in
such Person to change or replace Borrower or its Wholly Owned Subsidiary as the
sole general partner or managing member of such Person.
Material Subsidiary. Any Subsidiary of REIT (a) which is a direct or indirect
owner of an asset included in determining the Unencumbered Asset Value
(including, subject to §5.2, any Controlled Joint Venture), (b) which is a
guarantor of or is otherwise liable with respect to any other Unsecured
Indebtedness of the REIT, the Borrower or any of their respective Subsidiaries,
or (c) that owns assets that account for greater than five percent (5%) of the
Gross Asset Value and is not an Excluded Subsidiary. Notwithstanding the
foregoing, Subsidiaries that are not Domestic Subsidiaries and joint ventures
that are not Controlled Joint Ventures which own or lease Unencumbered
Controlled Joint Venture Properties will not be required to act as Guarantors.
Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $1,100,000,000.00 (subject to increase as provided in §2.11) to be
made by the Revolving Credit Lenders hereunder as more particularly described in
§2. Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.10(f).
Senior Notes. Borrower’s 5.000% Senior Notes Due 2024 in the aggregate principal
amount of up to $500,000,000 and 5.375% Senior Notes due 2027 in the aggregate
principal amount of up to $300,000,000, issued by Borrower under the Senior
Notes Documents from time to time, and the Indebtedness represented thereby,
including Senior Notes into which such notes may be exchanged in accordance with
the provisions of the Senior Notes Documents.
Senior Notes Documents. Each of the Senior Notes Indentures and all other
instruments, agreements and other documents evidencing or governing the Senior
Notes or providing for any guarantee or other right in respect thereof, in each
case as the same may be amended, restated, supplemented, substituted, replaced,
refinanced or otherwise modified from time to time.
Senior Notes Indenture. Each of (i) that certain Indenture dated as of March 17,
2017 among Borrower and CyrusOne Finance Corp., as Issuers, the guarantors a
party thereto, Wells Fargo Bank, N.A., as Trustee relating to the issuance by
Borrower of the 5.000% Senior Notes due 2024 and (ii) that certain Indenture
dated as of March 17, 2017 among Borrower and CyrusOne Finance Corp., as
Issuers, the guarantors a party thereto, Wells Fargo Bank, N.A., as Trustee
relating to the issuance by Borrower of the 5.375% Senior Notes due 2027.
Term Loan A or Term Loans A. An individual Term Loan A or the aggregate Term
Loans A, as the case may be, in the maximum principal amount of $650,000,000.00
(subject to increase as provided in §2.11) made by the Term Loan A Lenders
hereunder.


3

--------------------------------------------------------------------------------




Total Commitment. The sum of the Total Revolving Credit Commitment, the Total
Term Loan A Commitment and the Total Term Loan B Commitment. As of June 16,
2017, the Total Commitment is Two Billion and No/100 Dollars
($2,000,000,000.00). The Total Commitment may increase in accordance with §2.11.
Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of June 16,
2017, the Total Revolving Credit Commitment is One Billion One Hundred Million
and No/100 Dollars ($1,100,000,000.00). The Total Revolving Credit Commitment
may increase in accordance with §2.11.
Total Term Loan A Commitment. The sum of the Term Loan A Commitments of the Term
Loan A Lenders, as in effect from time to time. As of June 16, 2017, the Total
Term Loan A Commitment is Six Hundred Fifty Million and No/100 Dollars
($650,000,000.00). The Total Term Loan A Commitment may increase in accordance
with §2.11.
Unencumbered Net Operating Income. For any period of determination, Net
Operating Income from Unencumbered Properties; provided, however, that if the
Net Operating Income (i) attributable to Leased Properties would exceed fifteen
percent (15%) of the aggregate Unencumbered Net Operating Income, (ii)
attributable to Development Properties would exceed fifteen percent (15%) of the
aggregate Unencumbered Net Operating Income, (iii) attributable to International
Investments would exceed ten percent (10.0%) of the aggregate Unencumbered Net
Operating Income, (iv) attributable to Unencumbered Properties which are on
Ground Leases would exceed thirty-five percent (35%) of the aggregate
Unencumbered Net Operating Income, (v) attributable to Unencumbered Properties
which are owned or leased by Controlled Joint Ventures would exceed ten percent
(10%) of the aggregate Unencumbered Net Operating Income, or (vi) attributable
to Ground Leases, Leased Properties, Land Assets, International Investments and
properties owned or leased by Controlled Joint Ventures would exceed forty
percent (40%) of the aggregate Unencumbered Net Operating Income, then in each
case such excess shall be excluded.”
(c)    By deleting the words “Leased Property or” appearing in the second (2nd)
and third (3rd) lines of clause (iii) of the definition of Gross Asset Value,
which appears in §1.1 of the Credit Agreement.
(d)    By deleting the words and numbers “twenty percent (20%)” appearing in the
tenth (10th) line of the last paragraph of the definition of “Gross Asset
Value”, which appears in §1.1 of the Credit Agreement, and inserting in lieu
thereof the words and numbers “thirty percent (30%)”.
(e)    By deleting the words “Leased Property or” appearing in the third (3rd)
line of clause (c) of the definition of Unencumbered Asset Value, which appears
in §1.1 of the Credit Agreement.


4

--------------------------------------------------------------------------------




(f)    By deleting in its entirety the last paragraph of the definition of
“Unencumbered Asset Value”, which appears in §1.1 of the Credit Agreement, and
inserting in lieu thereof the following.
“Unencumbered Asset Value may be adjusted as provided in §8.6. Without limiting
or affecting any other provision hereof, Unencumbered Asset Value shall not
include any income or value associated with Real Estate which is not operated or
intended to be operated principally as a Data Center Property. For purposes of
this definition, to the extent that Unencumbered Asset Value (i) attributable to
Leased Properties would exceed fifteen percent (15%) of the Unencumbered Asset
Value, (ii) attributable to Development Properties would exceed fifteen percent
(15%) of the Unencumbered Asset Value, (iii) attributable to International
Investments would exceed ten percent (10%) of the Unencumbered Asset Value,
(iv) attributable to Unencumbered Properties which are on Ground Leases would
exceed thirty-five percent (35%) of the Unencumbered Asset Value, (v)
attributable to Unencumbered Properties which are owned or leased by Controlled
Joint Ventures would exceed ten percent (10%) of the Unencumbered Asset Value,
or (vi) attributable to Ground Leases, Leased Properties, Land Assets,
International Investments and properties owned or leased by Controlled Joint
Ventures would exceed forty percent (40%) of Unencumbered Asset Value, then in
each case such excess shall be excluded. With respect to any Unencumbered
Controlled Joint Venture Property, only the Controlled Joint Venture Value shall
be included in determining Unencumbered Asset Value.”
(g)    By deleting the amount “$1,850,000,000” appearing in the eleventh (11th)
line of §2.11(a) of the Credit Agreement, and by inserting in lieu thereof the
amount “$2,300,000,000”.
(h)    By deleting in its entirety §5.2(a) of the Credit Agreement, and
inserting in lieu thereof the following:
“In the event that Borrower shall request that certain Real Estate of a
Subsidiary of Borrower (including a Controlled Joint Venture) be included as an
Unencumbered Property for purposes of calculation of the Unencumbered Asset
Value, Borrower shall as a condition thereto, in addition to the requirements of
§7.22, cause each such Subsidiary (including a Controlled Joint Venture),
subject to the terms of §7.22(a)(x), not already constituting a Subsidiary
Guarantor hereunder (and any other Subsidiary of Borrower having an ownership
interest in such Subsidiary of Borrower) to execute and deliver to Agent a
Joinder Agreement, and such Subsidiary (and any such other Subsidiary having an
ownership interest in such Subsidiary) shall thereby become a Subsidiary
Guarantor hereunder. In addition, in the event any Subsidiary of the REIT shall
constitute a Material Subsidiary within the meaning of clause (b) of the
definition thereof, the Borrower shall cause such Subsidiary, as a condition to
such Subsidiary’s becoming a guarantor or other obligor with respect to such
other Unsecured Indebtedness described therein (unless such Indebtedness was
incurred prior to such Subsidiary becoming a Subsidiary Guarantor and not in
contemplation of such Subsidiary becoming a Subsidiary Guarantor, in which case
such Subsidiary shall promptly execute and deliver to Agent a Joinder
Agreement), cause each such Subsidiary to execute and deliver to Agent a Joinder
Agreement, and such Subsidiary shall thereby become a Subsidiary Guarantor
hereunder. In addition, in the event any Subsidiary of the Borrower shall
constitute a Material Subsidiary pursuant to clause (c) of the definition
thereof,


5

--------------------------------------------------------------------------------




Borrower shall cause such Subsidiary (other than any Controlled Joint Venture to
the extent the organizational agreements of such Controlled Joint Venture do not
permit it to guarantee the Obligations), within thirty (30) days (or such later
date as agreed to by Agent) of such Subsidiary becoming a Material Subsidiary
pursuant to clause (c) of the definition thereof, to execute and deliver to
Agent a Joinder Agreement, and such Subsidiary shall become a Subsidiary
Guarantor hereunder. Each such Subsidiary shall be specifically authorized, in
accordance with its respective organizational documents and applicable law, to
be a Guarantor hereunder. Without limiting the terms of this agreement, Borrower
shall cause all representations in the Loan Documents that apply to the
Guarantors to be true and correct in all material respects, with respect to such
new Subsidiary Guarantor, at the time each such Subsidiary becomes a Subsidiary
Guarantor (unless such representations apply to any earlier date). Without
limiting the terms of this Agreement, Borrower shall cause all covenants in the
Loan Documents that apply to the Guarantors to be true and correct, with respect
to such new Subsidiary Guarantor, at the time each such Subsidiary becomes a
Subsidiary Guarantor. In connection with the delivery of any Joinder Agreement,
Borrower shall deliver to the Agent such organizational agreements, resolutions,
consents, opinions and other documents and instruments as the Agent may
reasonably require. Each Subsidiary of Borrower (including any Controlled Joint
Venture, whether or not a Guarantor) that owns or leases Real Estate included as
an Unencumbered Property (and each other Subsidiary of Borrower having an
interest in such Subsidiary of Borrower) shall be organized under the laws of a
State and shall have its principal place of business in a State, consistent with
the requirements of §7.2.”
(i)    By inserting the words “(including without limitation pursuant to
§7.22(a)(x)(1))” following the words “as a result of such release” appearing in
the third (3rd) and fourth (4th) lines of §5.2(b) of the Credit Agreement.
(j)    By deleting in its entirety §7.4(g) of the Credit Agreement, and
inserting in lieu thereof the following:
“(g)    Promptly upon the request of Agent copies of the applicable joint
ventures agreements for the Controlled Joint Ventures that own Unencumbered
Controlled Joint Venture Properties;”.
(k)    By deleting the word “and” appearing at the end of §7.22(a)(viii) of the
Credit Agreement, by deleting the period appearing at the end of §7.22(a)(ix) of
the Credit Agreement, and inserting in lieu thereof “; ”, and by inserting the
following as §7.22(a)(x) and (xi) of the Credit Agreement:
“(x)    each Controlled Joint Venture owning or leasing an Unencumbered Property
included in the calculation of Unencumbered Asset Value shall be a Guarantor
unless the organizational agreements of such Controlled Joint Venture do not
permit it to guarantee the Obligations, provided further that (1) at all times
the Guarantors must own or lease Unencumbered Properties having an aggregate
Unencumbered Asset Value of not less than ninety percent (90%) of the aggregate
Unencumbered Asset Value as of any date of determination, and (2) if the
Unencumbered Asset Value of the Unencumbered Properties owned or leased by the
Guarantors would be less than such ninety percent (90%) threshold, then any


6

--------------------------------------------------------------------------------




Unencumbered Asset Value attributable to Unencumbered Properties owned or leased
by Controlled Joint Ventures that are not Guarantors shall be excluded from the
calculation of Unencumbered Asset Value to the extent necessary to cause such
ninety percent (90%) threshold to be met; and
(xi)    in the event any buy-sell or offer to sell right contained in the
agreements relating to a Controlled Joint Venture that owns or leases an
Unencumbered Controlled Joint Venture Property is exercised, triggered or
otherwise invoked and the Borrower or its applicable Subsidiary fails to perform
its obligations in accordance with such provision, then the Real Estate of such
Controlled Joint Venture shall no longer be eligible for inclusion as an
Unencumbered Property.”
(l)    By deleting the words “1649 W. Frankford Road, Carrollton, Texas 75007”
in §7.2 of the Credit Agreement, and by inserting in lieu thereof the words
“2101 Cedar Springs Road, Suite 900, Dallas, Texas 75201”.
(m)    By deleting the words “1649 West Frankford Road, Carrollton, Texas 75007”
in §19 of the Credit Agreement, and by inserting in lieu thereof the words “2101
Cedar Springs Road, Suite 900, Dallas, Texas 75201”.
3.    Modification of the Guaranty. Guarantors, Agent and Lenders do hereby
modify and amend the Guaranty by (i) deleting the words “1649 West Frankford
Road, Carrollton, Texas 75007” in §13 thereof and inserting in lieu thereof the
words “2101 Cedar Springs Road, Suite 900, Dallas, Texas 75201” and (ii)
inserting the following sentence immediately after the first (1st) sentence of
Paragraph A of the Guaranty, appearing on page 1 thereof:
“On June 16, 2017, the Credit Agreement was amended by an agreement whereby the
Lenders agreed to make the Loan available to Borrower in the maximum aggregate
amount at any time outstanding not to exceed the sum of Two Billion and No/100
Dollars ($2,000,000,000.00), increasable to Two Billion Three Hundred Million
and No/100 Dollars ($2,300,000,000.00)."
4.    Commitments.
(a)    As of the “Effective Date” (as hereinafter defined) of this Amendment and
following satisfaction of all conditions thereto as provided herein, the amount
of each Term Loan A Lender’s including New Lender’s Term Loan A Commitment and
the amount of each Revolving Credit Lender’s including New Lender’s Revolving
Credit Commitment shall be the amount set forth on Schedule 1.1 attached hereto.
In connection with the increase of the Total Term Loan A Commitments and the
Total Revolving Credit Commitment, each Term Loan A Lender and Revolving Credit
Lender that is increasing its Term Loan A Commitment and/or Revolving Credit
Commitment shall be issued a replacement Term Loan A Note and/or Revolving
Credit Note, as applicable, in the principal face amount of its Term Loan A
Commitment or Revolving Credit Commitment, as applicable, which will be a “Term
Loan A Note” or “Revolving Credit Note” under the Credit Agreement. Each such
Term Loan A Note and Revolving Credit Note shall be a replacement Term Loan A
Note or Revolving Credit Note, as applicable, and each increasing Lender will
promptly return to Borrower its existing Term Loan A Note and/or Revolving
Credit Note that


7

--------------------------------------------------------------------------------




is being replaced marked “Replaced”. Each Revolving Credit Lender shall receive
a Bid Loan Note in the principal face amount of the Bid Loan Sublimit, which
will be a Bid Loan Note under the Credit Agreement. Each such Bid Loan Note
shall be a replacement Bid Loan Note, and each Revolving Credit Lender will
promptly return to Borrower its existing Bid Loan Note that is being replaced
marked “Replaced”.
(b)    In connection with the increase of the Total Commitment and pursuant to
this Amendment and §2.11 of the Credit Agreement, New Lender shall on the
Effective Date be issued a Term Loan A Note and a Revolving Credit Note in the
principal face amount of its Term Loan A Commitment and Revolving Credit
Commitment, respectively, which will be a “Term Loan A Note” and a “Revolving
Credit Note” under the Credit Agreement, and on the Effective Date New Lender
shall be a Lender under the Credit Agreement. New Lender makes and confirms to
the Agent and the other Lenders all of the representations, warranties and
covenants of a Lender under the Credit Agreement as if it were an original party
to the Credit Agreement. Without limiting the foregoing, New Lender (a)
represents and warrants that it is legally authorized to, and has full power and
authority to, enter into this Amendment and perform its obligations under this
Amendment, the Credit Agreement and the other Loan Documents; (b) confirms that
it has received copies of such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and become a party to the Credit Agreement; (c) agrees that it has
made its own decision to become a Lender under the Credit Agreement without
reliance upon any Lender, Agent, any Titled Agent or any affiliate or subsidiary
of any thereof, and has and will, independently and without reliance upon any
Lender, the Agent, any Titled Agent or any affiliate or subsidiary of any
thereof and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in evaluating
the Loans, the Loan Documents, the creditworthiness of the Borrower and the
Guarantors and the value of any collateral and any other assets of the Borrower
and the Guarantors, and taking or not taking action under the Loan Documents;
(d) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers as are reasonably incidental thereto pursuant to the
terms of the Loan Documents; (e) agrees that, by this Amendment, New Lender has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; (f) represents and warrants that New Lender is not
a Person controlling, controlled by or under common control with, or which is
not otherwise free from influence or control by, the Borrower or any Guarantor
and is not a Defaulting Lender or an Affiliate of a Defaulting Lender and (g)
New Lender has a net worth or unfunded capital commitment as of the date hereof
of not less than $100,000,000.00 unless waived in writing by Borrower and Agent.
(c)    By its signature below, New Lender hereby agrees from and after the
Effective Date to perform all obligations as a Lender and with respect to its
Term Loan A Commitment and Revolving Credit Commitment as set forth in this
Amendment, the Credit Agreement and the other Loan Documents, as if New Lender
were an original Lender and signatory to the Credit Agreement, which obligations
shall include, but shall not be limited to, with respect to its Revolving Credit
Commitment the obligation to make Revolving Credit Loans to the Borrower with
respect to its Revolving Credit Commitment as required under the Credit
Agreement, the obligation to pay amounts due in respect of Swing Loans as set
forth in §2.5 of the Credit Agreement, and the obligation to pay amounts due in
respect of draws under Letters of Credit as required under §2.10 of the Credit
Agreement, and in any case the obligation to indemnify the Agent as provided
therein. New Lender


8

--------------------------------------------------------------------------------




acknowledges and confirms that its address for notices and LIBOR Lending Office
for Loans is as set forth on the signature pages hereto.
(d)    On the Effective Date of this Amendment the outstanding principal balance
of the Revolving Credit Loans shall be reallocated among the Revolving Credit
Lenders such that the outstanding principal amount of Revolving Credit Loans
owed to each Revolving Credit Lender shall be equal to such Revolving Credit
Lender's Revolving Credit Commitment Percentage of the outstanding principal
amount of all Revolving Credit Loans. The participation interests of the
Revolving Credit Lenders in Swing Loans and Letters of Credit shall be similarly
adjusted. On the Effective Date, each of those Revolving Credit Lenders whose
Revolving Credit Commitment Percentage is increasing shall advance the funds to
the Agent and the funds so advanced shall be distributed among the Revolving
Credit Lenders whose Revolving Credit Commitment Percentage is decreasing as
necessary to accomplish the required reallocation of the outstanding Revolving
Credit Loans.
(e)    On the Effective Date of this Amendment, the Term Loan A Lenders whose
Term Loan A Commitment is increasing shall advance to Agent for further advance
to Borrower, in accordance with the terms of the Credit Agreement, the amount of
the increase in its Term Loan A Commitment, which shall then be Term Loans A
under the Credit Agreement.
5.    References to Credit Agreement and Guaranty. All references in the Loan
Documents to the Credit Agreement and Guaranty shall be deemed a reference to
the Credit Agreement and Guaranty as modified and amended herein.
6.    Consent of Guarantors. By execution of this Amendment, Guarantors hereby
expressly consent to the modifications and amendments relating to the Credit
Agreement as set forth herein and the execution and delivery of the Term Loan A
Notes, Revolving Credit Notes and Bid Loan Notes and any other agreements
contemplated hereby, and Borrower and Guarantors hereby acknowledge, represent
and agree that the Credit Agreement and the Guaranty, as modified and amended
herein, and the other Loan Documents remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such Persons in accordance with their
respective terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and the effect of general principles of equity,
and that the Guaranty extends to and applies to the foregoing documents as
modified and amended and to the Term Loan A Notes, Revolving Credit Notes and
Bid Loan Notes delivered pursuant hereto.
7.    Representations. Borrower and Guarantors represent and warrant to Agent
and the Lenders as follows as of the date of this Amendment:
(a)    Authorization. The execution, delivery and performance by the Borrower
and the Guarantors of this Amendment, the Term Loan A Notes, the Revolving
Credit Notes and the Bid Loan Notes and any other agreements contemplated hereby
and the transactions contemplated hereby and thereby (i) are within the
authority of Borrower and Guarantors, (ii) have been duly authorized by all
necessary proceedings on the part of such Persons, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which any of such Persons is subject or any
judgment, order, writ, injunction, license or permit applicable to such Persons,
(iv) do not and will not conflict with or constitute a default


9

--------------------------------------------------------------------------------




(whether with the passage of time or the giving of notice, or both) under any
provision of the partnership agreement or certificate, certificate of formation,
operating agreement, articles of incorporation or other charter documents or
bylaws of, or any material agreement or other material instrument binding upon,
any of such Persons or any of its properties, (v) do not and will not result in
or require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of such Persons, and (vi) do not require any
material approval or consent of any Person other than those already obtained and
as are in full force and effect.
(b)    Enforceability. This Amendment and the Term Loan A Notes, the Revolving
Credit Notes and the Bid Loan Notes delivered pursuant hereto are the valid and
legally binding obligations of Borrower and Guarantors enforceable in accordance
with the respective terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and the
effect of general principles of equity.
(c)    Approvals. The execution, delivery and performance by the Borrower and
the Guarantors of this Amendment, the Term Loan A Notes, the Revolving Credit
Notes and the Bid Loan Notes delivered pursuant hereto and any other agreements
contemplated hereby and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing or registration with, or the
giving of any notice to, any court, department, board, governmental agency or
authority other than those already obtained and other than any disclosure
filings with the SEC as may be required with respect to this Amendment.
(d)    Reaffirmation. Borrower and the Guarantors reaffirm and restate as of the
date hereof each and every representation and warranty made by the Borrower, the
Guarantors and their respective Subsidiaries in the Loan Documents except for
representations or warranties that expressly relate to an earlier date. Each of
the representations and warranties made by or on behalf of Borrower, Guarantors
or any of their respective Subsidiaries contained in this Amendment, the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement or this Amendment are
true in all material respects as of the date as of which they were made and are
true in all material respects as of the date hereof, with the same effect as if
made at and as of that time, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).
(e)    No Default. By execution hereof, the Borrower and Guarantors certify that
the Borrower and Guarantors are and will be in compliance with all covenants
under the Loan Documents immediately after the execution and delivery of this
Amendment and the other documents executed in connection herewith, and that no
Default or Event of Default has occurred and is continuing.
8.    Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that Borrower and Guarantors as of the date hereof have no defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loans or
Letters of Credit or with respect to any acts or omissions of Agent or any
Lender, or any past or present officers, agents or employees of Agent or any
Lender,


10

--------------------------------------------------------------------------------




and each of Borrower and Guarantors does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.
9.    Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement, the Guaranty and the other Loan Documents
remain unaltered and in full force and effect, and the parties hereto do hereby
expressly ratify and confirm the Credit Agreement, the Guaranty and the other
Loan Documents. Nothing in this Amendment or any other document executed in
connection herewith shall be deemed or construed to constitute, and there has
not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of Borrower and Guarantors under the Loan Documents (including
without limitation the Guaranty). This Amendment shall constitute a Loan
Document.
10.    Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
11.    Miscellaneous. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.
12.    Effective Date. This Amendment shall be deemed effective and in full
force and effect (the “Effective Date”) upon confirmation by the Agent of the
satisfaction of the following conditions:
(a)    the execution and delivery of this Amendment by Borrower, Guarantors,
Agent, the Majority Lenders, New Lender, each Term Loan A Lender whose Term Loan
A Commitment is increasing pursuant to this Amendment and each Revolving Credit
Lender whose Revolving Credit Commitment is increasing pursuant to this
Amendment;
(b)    the delivery to Agent of an opinion of counsel to the Borrower and the
Guarantors addressed to the Agent and the Lenders covering such matters as the
Agent may reasonably request;
(c)    the delivery to Agent for each requesting Lender of a Term Loan A Note or
Revolving Credit Note, as applicable, duly executed by the Borrower in favor of
each Lender whose Term Loan A Commitment and/or Revolving Credit Commitment is
increasing in the amount set forth next to such Lender’s name on Schedule 1.1
attached hereto, and Bid Loan Note in favor of each Revolving Credit Lender in
the amount of the new Bid Loan Sublimit;
(d)    receipt by Agent of evidence that the Borrower shall have paid all fees
due and payable with respect to this Amendment and the increase of the Total
Term Loan A Commitment and Total Revolving Credit Commitment; and
(e)    delivery to Agent of a Compliance Certificate, adjusted to give pro forma
effect to the advance of the Term Loans A and any Revolving Credit Loans to be
made on or about the date thereof, and evidencing compliance with the covenants
described in §7.4(c) of the Credit Agreement;


11

--------------------------------------------------------------------------------




(f)    receipt by Agent of such other resolutions, certificates, documents,
instruments and agreements as the Agent may reasonably request; and
(g)    the Borrower shall have paid the reasonable fees and expenses of Agent in
connection with this Amendment and the transactions contemplated hereby.
13.    Titles. From and after the Effective Date, the following Lenders shall be
documentation agents: TD Securities (USA) LLC, New York Branch, Barclays Bank
PLC, Citizens Bank, N.A., SunTrust Bank, PNC Bank, National Association, Morgan
Stanley Bank, N.A., Morgan Stanley Senior Funding, Inc., Royal Bank of Canada,
Goldman Sachs Bank USA, Bank of America, N.A., The Bank of Tokyo-Mitsubishi UFJ,
Ltd., and Deutsche Bank AG New York Branch.
[CONTINUED ON NEXT PAGE]




12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment under seal as of the day and year first above written.
BORROWER:
CYRUSONE LP, a Maryland limited partnership
By:    CYRUSONE GP, a Maryland statutory trust, its general partner
By:    CyrusOne Inc., a Maryland corporation, as its sole trustee
By:    /s/ Diane M. Morefield        
Name:    Diane M. Morefield
Title:    Chief Financial Officer
GUARANTORS:
CYRUSONE INC., a Maryland corporation
By:    /s/ Diane M. Morefield        
Name:    Diane M. Morefield
Title:    Chief Financial Officer
CYRUSONE GP, a Maryland statutory trust
By:    CyrusOne Inc., a Maryland corporation, as its sole trustee
By:    /s/ Diane M. Morefield        
Name:    Diane M. Morefield
Title:    Chief Financial Officer
CYRUSONE LLC, a Delaware limited liability company
By:    /s/ Diane M. Morefield        
Name:    Diane M. Morefield
Title:    Chief Financial Officer
CYRUSONE TRS INC., a Delaware corporation
By:    /s/ Diane M. Morefield        
Name:    Diane M. Morefield
Title:    Chief Financial Officer
CYRUSONE FOREIGN HOLDINGS LLC, a Delaware limited liability company
By:    /s/ Diane M. Morefield        
Name:    Diane M. Morefield
Title:    Chief Financial Officer


[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------




CYRUSONE FINANCE CORP., a Maryland corporation
By:    /s/ Diane M. Morefield        
Name:    Diane M. Morefield
Title:    Chief Financial Officer
CERVALIS HOLDINGS LLC, a Delaware limited liability company
By:    /s/ Diane M. Morefield        
Name:    Diane M. Morefield
Title:    Chief Financial Officer
CERVALIS LLC, a Delaware limited liability company
By:    /s/ Diane M. Morefield        
Name:    Diane M. Morefield
Title:    Chief Financial Officer
CYRUSONE-NJ LLC, a Delaware limited liability company
By:    /s/ Diane M. Morefield        
Name:    Diane M. Morefield
Title:    Chief Financial Officer
CYRUSONE-NC LLC, a Delaware limited liability company
By:    /s/ Diane M. Morefield        
Name:    Diane M. Morefield
Title:    Chief Financial Officer
LENDERS:
KEYBANK NATIONAL ASSOCIATION, individually and as Agent
By: /s/ Jason Weaver
Name: Jason Weaver
Title: Senior Vice President


JPMORGAN CHASE BANK, N.A.
By: /s/ Alexander Vardaman
Name: Alexander Vardaman
Title: Authorized Signer


THE TORONTO-DOMINION BANK, NEW YORK BRANCH
By: /s/ Annie Dorval    
Name: Annie Dorval    
Title: Authorized Signatory    


[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------






BARCLAYS BANK PLC
By: /s/ May Huang    
Name: May Huang    
Title: Assistant Vice President


ROYAL BANK OF CANADA
By: /s/ Sheena Lee    
Name: Sheena Lee    
Title: Authorized Signatory    


SUNTRUST BANK
By: /s/ Nancy B. Richards    
Name: Nancy B. Richards    
Title: Senior Vice President    


CITIZENS BANK, N.A.
By: /s/ Michelle M. Dawson    
Name: Michelle M. Dawson    
Title: Vice President    


CITIBANK, N.A.
By: /s/ John C. Rowland    
Name: John C. Rowland    
Title: Vice President    


PNC BANK, NATIONAL ASSOCIATION
By: /s/ Brandon K. Fiddler    
Name: Brandon K. Fiddler    
Title: Senior Vice President    


COBANK, ACB
By: /s/ Andy Smith    
Name: Andy Smith    
Title: Vice President    


BANK OF AMERICA, N.A.
By: /s/ Dennis Kwan    
Name: Dennis Kwan    
Title: Vice President    
 






[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA
By: /s/ Annie Carr    
Name: Annie Carr    
Title: Authorized Signatory    


SYNOVUS BANK
By: /s/ David W. Bowman    
Name: David W. Bowman    
Title: Director    


DEUTSCHE BANK AG NEW YORK BRANCH
By: /s/ J.T. Johnston Coe    
Name: J.T. Johnston Coe    
Title: Managing Director    


By: /s/ James Rolison    
Name: James Rolison    
Title: Managing Director    


MORGAN STANLEY BANK, N.A.
By: /s/ Michael King    
Name: Michael King    
Title: Authorized Signatory    


RAYMOND JAMES BANK, N.A.
By: /s/ Matt Stein    
Name: Matt Stein    
Title: Vice President    


WOODFOREST NATIONAL BANK
By: /s/ Jacob McGee    
Name: Jacob McGee    
Title: Vice President    


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
By: /s/ Matthew Antioco    
Name: Matthew Antioco    
Title: Vice President


MORGAN STANLEY SENIOR FUNDING, INC.
By: /s/ Michael King    
Name: Michael King    
Title: Vice President




[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION
By: /s/ Barbara Heubner    
Name: Barbara Heubner    
Title: Vice President


Capital One, National Association
1680 Capital One Drive, 10th Floor
McLean, Virginia 22102
Attn: Barbara Heubner


LIBOR Lending Office
Same as Above






[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------





SCHEDULE 1.1
LENDERS AND COMMITMENTS
REVOLVING CREDIT LOAN


Name and Address
Revolving Credit Commitment
Revolving Credit Commitment Percentage*
KEYBANK NATIONAL ASSOCIATION
127 Public Square, 8th Floor
Cleveland, Ohio 44114
Attention: Jason Weaver


$72,971,410.00
6.633764545000%
LIBOR Lending Office
Same as Above


 
 
DEUTSCHE BANK AG NEW YORK BRANCH
60 Wall Street
New York, NY 10005-2836
Attention: Dusan Lazarov


$125,000,000.00
11.363636360000%
LIBOR Lending Office
Same as Above


 
 
BARCLAYS BANK PLC
745 7th Avenue, 25th Floor
New York, NY 10019
Attention: Sean Duggan


$73,700,000.00
6.700000000000%
LIBOR Lending Office
Same as Above


 
 
JPMORGAN CHASE BANK, N.A.
2200 Ross Avenue, 8th Floor
Dallas, TX 75201
Attention: Brooke Tankersley


$72,971,409.00
6.633764455000%
LIBOR Lending Office
Same as Above


 
 
THE TORONTO-DOMINION BANK, NEW YORK BRANCH
31 West 52nd Street
New York, NY 10019
Attention: Christopher Wong


$72,971,409.00
6.633764455000%
LIBOR Lending Office
Same as Above


 
 



SCHEDULE 1.1 - PAGE 1

--------------------------------------------------------------------------------




Name and Address
Revolving Credit Commitment
Revolving Credit Commitment Percentage*
CITIZENS BANK, N.A.
1215 Superior Avenue
Cleveland, Ohio 44114
Attention: David R. Jablonowski


$67,805,292.00
6.164117455000%
LIBOR Lending Office
Same as Above


 
 
SUNTRUST BANK
8330 Boone Blvd., 7th Floor
Vienna, VA 22182
Attention: Nancy B. Richards


$67,805,292.00
6.164117455000%
LIBOR Lending Office
Same as Above


 
 
GOLDMAN SACHS BANK USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, NY 07302
Attention: Michelle Latzoni


$66,695,903.00
6.063263909000%
LIBOR Lending Office
Same as Above


 
 
BANK OF AMERICA, N.A.
555 California Street, 6th Floor
CA5-705-06-01
San Francisco, CA 94104
Attention: Dennis Kwan


$61,347,646.00
5.577058727000%
LIBOR Lending Office
Same as Above


 
 
CITIBANK, N.A.
388 Greenwich Street, 23rd Floor
New York, NY 10013
Attention: Bryce Hong


$61,347,646.00
5.577058727000%
LIBOR Lending Office
Same as Above


 
 



SCHEDULE 1.1 - PAGE 2

--------------------------------------------------------------------------------




Name and Address
Revolving Credit Commitment
Revolving Credit Commitment Percentage*
ROYAL BANK OF CANADA
Global Loans Administration
20 King Street West, 4th Floor
Toronto, Ontario, Canada
M5H1C4
Attention: Manager, Loans Administration


$61,347,646.00
5.577058727000%
LIBOR Lending Office
Same as Above


 
 
PNC BANK, NATIONAL ASSOCIATION
1200 Smith Street
Houston, TX 77002
Attention: Christian Brown


$61,347,645.00
5.577058636000%
LIBOR Lending Office
Same as Above


 
 
CAPITAL ONE, NATIONAL ASSOCIATION
6200 Chevy Chase Drive
Laurel, MD 20707
Attn: Tri Truong
$50,000,000.00
4.545454545000%
LIBOR Lending Office
Same as Above
 
 
THE BANK OF TOKYO – MITSUBISHI UFJ, LTD.
1251 Avenue of the Americas
New York, NY 10020-1104
Attn: Matthew Antioco


$48,432,351.00
4.402941000000%
LIBOR Lending Office
Same as Above


 
 
MORGAN STANLEY BANK, N.A.
1300 Thames Street, Thames Street Wharf
4th Floor
Baltimore, MD 21231
Attention: Morgan Stanley Loan Servicing


$41,974,705.00
3.815882273000%
LIBOR Lending Office
Same as Above


 
 
RAYMOND JAMES BANK, N.A.
710 Carillon Parkway
St. Petersburg, FL 33716
Attention: James Armstrong


$32,934,000.00
2.994000000000%



SCHEDULE 1.1 - PAGE 3

--------------------------------------------------------------------------------




Name and Address
Revolving Credit Commitment
Revolving Credit Commitment Percentage*
LIBOR Lending Office
Same as Above


 
 
COBANK, ACB
900 Circle 75 Parkway, Suite 1400
Atlanta, GA 30339-5946
Attention: Charles Smith


$22,601,764.00
2.054705818000%
LIBOR Lending Office
Same as Above


 
 
MORGAN STANLEY SENIOR FUNDING, INC.
1300 Thames Street, Thames Street Wharf
4th Floor
Baltimore, MD 21231
Attn: Morgan Stanley Loan Servicing


$19,372,941.00
1.761176455000%
LIBOR Lending Office
Same as Above
 
 
SYNOVUS BANK
800 Shades Creek Parkway
Birmingham, AL 35209
Attention: David Bowman


$19,372,941.00
1.761176455000%
LIBOR Lending Office
Same as Above


 
 
TOTAL


$1,100,000,000.00
100%

*Percentages may not add up to 100% due to rounding.




SCHEDULE 1.1 - PAGE 4

--------------------------------------------------------------------------------





TERM LOAN A


Name and Address
Term Loan A Commitment
Term Loan A Commitment Percentage*
KEYBANK NATIONAL ASSOCIATION
127 Public Square, 8th Floor
Cleveland, Ohio 44114
Attention: Jason Weaver


$35,883,077.50
5.520473462000%
LIBOR Lending Office
Same as Above


 
 
THE BANK OF TOKYO – MITSUBISHI UFJ, LTD.
1251 Avenue of the Americas
New York, NY 10020-1104
Attn: Matthew Antioco


$64,964,168.00
9.994487385000%
LIBOR Lending Office
Same as Above


 
 
CAPITAL ONE, NATIONAL ASSOCIATION
6200 Chevy Chase Drive
Laurel, MD 20707
Attn: Tri Truong 


$50,000,000.00
7.692307692000%
LIBOR Lending Office
Same as Above


 
 
PNC BANK, NATIONAL ASSOCIATION
1200 Smith Street
Houston, TX 77002
Attention: Christian Brown


$48,954,613.00
7.531478923000%
LIBOR Lending Office
Same as Above


 
 
BANK OF AMERICA, N.A.
555 California Street, 6th Floor
CA5-705-06-01
San Francisco, CA 94104
Attention: Dennis Kwan


$48,954,612.00
7.531478769000%
LIBOR Lending Office
Same as Above
 
 
ROYAL BANK OF CANADA
Global Loans Administration
20 King Street West, 4th Floor
Toronto, Ontario, Canada
M5H1C4
Attention: Manager, Loans Administration


$48,954,612.00
7.531478769000%



SCHEDULE 1.1 - PAGE 5

--------------------------------------------------------------------------------




Name and Address
Term Loan A Commitment
Term Loan A Commitment Percentage*
LIBOR Lending Office
Same as Above


 
 
GOLDMAN SACHS BANK USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, NY 07302
Attention: Michelle Latzoni


$43,606,355.00
6.708670000000%
LIBOR Lending Office
Same as Above


 
 
CITIZENS BANK, N.A.
1215 Superior Avenue
Cleveland, Ohio 44114
Attention: David R. Jablonowski


$40,949,835.00
6.299974615000%
LIBOR Lending Office
Same as Above


 
 
SUNTRUST BANK
8330 Boone Blvd., 7th Floor
Vienna, VA 22182
Attention: Nancy B. Richards


$40,949,835.00
6.299974615385
LIBOR Lending Office
Same as Above


 
 
MORGAN STANLEY SENIOR FUNDING, INC.
1300 Thames Street, Thames Street Wharf
4th Floor
Baltimore, MD 21231
Attn: Morgan Stanley Loan Servicing


$35,985,667.00
5.536256462000%
LIBOR Lending Office
Same as Above
 
 
JPMORGAN CHASE BANK, N.A.
2200 Ross Avenue, 8th Floor
Dallas, TX 75201
Attention: Brooke Tankersley


$35,883,077.50
5.520473462000%
LIBOR Lending Office
Same as Above


 
 



SCHEDULE 1.1 - PAGE 6

--------------------------------------------------------------------------------




Name and Address
Term Loan A Commitment
Term Loan A Commitment Percentage*
THE TORONTO-DOMINION BANK, NEW YORK BRANCH
31 West 52nd Street
New York, NY 10019
Attention: Christopher Wong


$34,546,013.00
5.314771231000%
LIBOR Lending Office
Same as Above


 
 
BARCLAYS BANK PLC
745 7th Avenue, 25th Floor
New York, NY 10019
Attention: Sean Duggan


$31,300,000.00
4.815384615000%
LIBOR Lending Office
Same as Above


 
 
RAYMOND JAMES BANK, N.A.
710 Carillon Parkway
St. Petersburg, FL 33716
Attention: James Armstrong


$24,175,633.00
3.719328154000%
LIBOR Lending Office
Same as Above


 
 
WOODFOREST NATIONAL BANK
25231 Grogan Mills Road
Suite 450
The Woodlands, TX 77380
Attn: Laurie Blanton


$20,000,000.00
3.076923077000%
LIBOR Lending Office
Same as Above


 
 
CITIBANK, N.A.
388 Greenwich Street, 23rd Floor
New York, NY 10013
Attention: Bryce Hong


$18,954,612.00
2.916094154000%
LIBOR Lending Office:
1615 Brett Road, Building III
New Castle, DE 19720


 
 
MORGAN STANLEY BANK, N.A.
1300 Thames Street, Thames Street Wharf, 4th Floor
Baltimore, MD 21231
Attention: Morgan Stanley Loan Servicing


$12,968,945.00
1.995222308000%



SCHEDULE 1.1 - PAGE 7

--------------------------------------------------------------------------------




Name and Address
Term Loan A Commitment
Term Loan A Commitment Percentage*
LIBOR Lending Office
Same as Above


 
 
COBANK, ACB
900 Circle 75 Parkway, Suite 1400
Atlanta, GA 30339-5946
Attention: Charles Smith


$6,983,278.00
1.074350462000%
LIBOR Lending Office
Same as Above


 
 
SYNOVUS BANK
800 Shades Creek Parkway
Birmingham, AL 35209
Attention: David Bowman


$5,985,667.00
0.920871846200%
LIBOR Lending Office
Same as Above


 
 
TOTAL


$650,000,000.00
100%



*Percentages may not add up to 100% due to rounding.






SCHEDULE 1.1 - PAGE 8

--------------------------------------------------------------------------------






TERM LOAN B


Name and Address
Term Loan B Commitment
Term Loan B Commitment Percentage*
KEYBANK NATIONAL ASSOCIATION
127 Public Square, 8th Floor
Cleveland, Ohio 44114
Attention: Jason Weaver


$21,145,512.50
8.458205000000%
LIBOR Lending Office
Same as Above


 
 
JPMORGAN CHASE BANK, N.A.
2200 Ross Avenue, 8th Floor
Dallas, TX 75201
Attention: Brooke Tankersley


$21,145,513.50
8.458205400000%
LIBOR Lending Office
Same as Above


 
 
BARCLAYS BANK PLC
745 7th Avenue, 25th Floor
New York, NY 10019
Attention: Sean Duggan


$20,000,000.00
8.000000000000%
LIBOR Lending Office
Same as Above


 
 
WOODFOREST NATIONAL BANK
25231 Grogan Mills Road
Suite 450
The Woodlands, TX 77380
Attn: Laurie Blanton


$20,000,000.00
8.000000000000%
LIBOR Lending Office
Same as Above


 
 
THE TORONTO-DOMINION BANK, NEW YORK BRANCH
31 West 52nd Street
New York, NY 10019
Attention: Christopher Wong


$17,482,578.00
6.993031200000%
LIBOR Lending Office
Same as Above


 
 



SCHEDULE 1.1 - PAGE 9

--------------------------------------------------------------------------------





Name and Address
Term Loan B Commitment
Term Loan B Commitment Percentage*
CITIZENS BANK, N.A.
1215 Superior Avenue
Cleveland, Ohio 44114
Attention: David R. Jablonowski


$16,244,873.00
6.497949200000%
LIBOR Lending Office
Same as Above


 
 
SUNTRUST BANK
8330 Boone Blvd., 7th Floor
Vienna, VA 22182
Attention: Nancy B. Richards


$16,244,873.00
6.497949200000%
LIBOR Lending Office
Same as Above


 
 
BANK OF AMERICA, N.A.
555 California Street, 6th Floor
CA5-705-06-01
San Francisco, CA 94104
Attention: Dennis Kwan


$14,697,742.00
5.879096800000%
LIBOR Lending Office
Same as Above


 
 
CITIBANK, N.A.
388 Greenwich Street, 23rd Floor
New York, NY 10013
Attention: Bryce Hong


$14,697,742.00
5.879096800000%
LIBOR Lending Office:
1615 Brett Road, Building III
New Castle, DE 19720


 
 
GOLDMAN SACHS BANK USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, NY 07302
Attention: Michelle Latzoni


$14,697,742.00
5.879096800000%
LIBOR Lending Office
Same as Above


 
 



SCHEDULE 1.1 - PAGE 10

--------------------------------------------------------------------------------





Name and Address
Term Loan B Commitment
Term Loan B Commitment Percentage*
PNC BANK, NATIONAL ASSOCIATION
1200 Smith Street
Houston, TX 77002
Attention: Christian Brown


$14,697,742.00
5.879096800000%
LIBOR Lending Office
Same as Above


 
 
ROYAL BANK OF CANADA
Global Loans Administration
20 King Street West, 4th Floor
Toronto, Ontario, Canada
M5H1C4
Attention: Manager, Loans Administration
$14,697,742.00
5.879096800000%
LIBOR Lending Office
Same as Above


 
 
THE BANK OF TOKYO – MITSUBISHI UFJ, LTD.
1251 Avenue of the Americas
New York, NY 10020-1104
Attn: Matthew Antioco


$11,603,481.00
4.641392400000%
LIBOR Lending Office
Same as Above


 
 
MORGAN STANLEY BANK, N.A.
1300 Thames Street, Thames Street Wharf, 4th Floor
Baltimore, MD 21231
Attention: Morgan Stanley Loan Servicing


$10,056,350.00
4.022540000000%


LIBOR Lending Office
Same as Above


 
 
RAYMOND JAMES BANK, N.A.
710 Carillon Parkway
St. Petersburg, FL 33716
Attention: James Armstrong


$7,890,367.00
3.156146800000%
LIBOR Lending Office
Same as Above


 
 
COBANK, ACB
900 Circle 75 Parkway, Suite 1400
Atlanta, GA 30339-5946
Attention: Charles Smith


$5,414,958.00
2.165983200000%



SCHEDULE 1.1 - PAGE 11

--------------------------------------------------------------------------------





Name and Address
Term Loan B Commitment
Term Loan B Commitment Percentage*
LIBOR Lending Office
Same as Above


 
 
MORGAN STANLEY SENIOR FUNDING, INC.
1300 Thames Street, Thames Street Wharf
4th Floor
Baltimore, MD 21231
Attn: Morgan Stanley Loan Servicing


$4,641,392.00
1.856556800000%
LIBOR Lending Office
Same as Above


 
 
SYNOVUS BANK
800 Shades Creek Parkway
Birmingham, AL 35209
Attention: David Bowman


$4,641,392.00
1.856556800000%
LIBOR Lending Office
Same as Above


 
 
TOTAL


$250,000,000.00
100%



*Percentages may not add up to 100% due to rounding.








SCHEDULE 1.1 - PAGE 12

--------------------------------------------------------------------------------






TOTAL COMMITMENTS




LENDER
TOTAL COMMITMENT
TOTAL COMMITMENT PERCENTAGE*
KEYBANK NATIONAL ASSOCIATION
$130,000,000.00
6.500000000000%
JPMORGAN CHASE BANK, N.A.
$130,000,000.00
6.500000000000%
THE TORONTO-DOMINION BANK, NEW YORK BRANCH
$125,000,000.00
6.250000000000%
BARCLAYS BANK PLC
$125,000,000.00
6.250000000000%
CITIZENS BANK, N.A.
$125,000,000.00
6.250000000000%
SUNTRUST BANK
$125,000,000.00
6.250000000000%
PNC BANK, NATIONAL ASSOCIATION
$125,000,000.00
6.250000000000%
ROYAL BANK OF CANADA
$125,000,000.00
6.250000000000%
GOLDMAN SACHS BANK USA
$125,000,000.00
6.250000000000%
BANK OF AMERICA, N.A.
$125,000,000.00
6.250000000000%
THE BANK OF TOKYO – MITSUBISHI UFJ, LTD.
$125,000,000.00
6.250000000000%
DEUTSCHE BANK AG NEW YORK BRANCH
$125,000,000.00
6.250000000000%
CAPITAL ONE, NATIONAL ASSOCIATION
$100,000,000.00
5.000000000000%
CITIBANK, N.A.
$95,000,000.00
4.750000000000%
MORGAN STANLEY BANK, N.A.
$65,000,000.00
3.250000000000%
RAYMOND JAMES BANK, N.A.
$65,000,000.00
3.250000000000%
MORGAN STANLEY SENIOR FUNDING, INC.
$60,000,000.00
3.000000000000%
WOODFOREST BANK
$40,000,000.00
2.000000000000%
COBANK, ACB
$35,000,000.00
1.750000000000%



SCHEDULE 1.1 - PAGE 13

--------------------------------------------------------------------------------





LENDER
TOTAL COMMITMENT
TOTAL COMMITMENT PERCENTAGE*
SYNOVUS BANK
$30,000,000.00
1.500000000000%
TOTAL
$2,000,000,000.00
100%*



*Percentages may not add up to 100% due to rounding.




SCHEDULE 1.1 - PAGE 14